Citation Nr: 9903637	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic left 
wrist disorder.  

2.  Entitlement to an increased disability evaluation right 
(major) shoulder adhesive capsulitis, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
left (minor) shoulder adhesive capsulitis, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1988 to July 1993.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which, in pertinent 
part, established service connection for post-operative right 
(major) shoulder multi-directional instability with anterior 
glenoid and labral tear repair residuals and inferior 
capsular shift residuals; assigned a noncompensable 
evaluation for that disability; established service 
connection for post-operative left (minor) shoulder 
multi-directional instability with inferior capsular shift 
residuals; assigned a noncompensable evaluation for that 
disability; and denied service connection for a chronic 
disability to include bilateral wrist, knee, and hip pain.  
In August 1994, the veteran submitted a notice of 
disagreement with those portions of the June 1994 rating 
decision which denied service connection for a chronic left 
wrist disorder and assigned noncompensable evaluations for 
her post-operative right (major) shoulder and left (minor) 
shoulder disabilities.  In December 1994, the RO issued a 
statement of the case to the veteran and her accredited 
representative.  In April 1995, the veteran submitted a 
substantive appeal.  In November 1996, the veteran was 
afforded a hearing before the undersigned Member of the Board 
at the RO.  In March 1997, the Board remanded the veteran's 
claims to the RO for additional development of the record.  

In December 1997, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a chronic left wrist disorder; recharacterized 
the veteran's post-operative right (major) shoulder 
disability as right (major) shoulder adhesive capsulitis 
evaluated as 10 percent disabling; and recharacterized her 
left (minor) shoulder disability as left (minor) shoulder 
adhesive capsulitis evaluated as 10 percent disabling.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations to the Department of Veterans Affairs 
(VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  
FINDINGS OF FACT

1.  The veteran's right (major) shoulder disability has been 
shown to be currently manifested by asymptomatic 
post-operative scarring and limitation of internal rotation 
of the shoulder to 20 degrees due to "extreme pain."  

2.  The veteran is able to move her right (major) arm above 
shoulder level in both forward elevation (flexion) and 
abduction without objective evidence of pain, weakness, or 
other indicia of functional impairment.  

3.  The veteran's left (minor) shoulder disability has been 
shown to be currently manifested by asymptomatic 
post-operative scarring and limitation of internal rotation 
of the shoulder to 20 degrees due to "extreme pain."  

4.  The veteran is able to move her left (minor) arm above 
shoulder level in both forward elevation (flexion) and 
abduction without objective evidence of pain, weakness, or 
other indicia of functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right (major) shoulder adhesive capsulitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a and Diagnostic 
Codes 5003, 5201 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for left (minor) shoulder adhesive capsulitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a and Diagnostic 
Codes 5003, 5201 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims for increased evaluations 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted her in the 
development of her claim.  A "well-grounded" claim is one 
which is plausible.  A review of the record indicates that 
the veteran's claims are plausible and that all relevant 
facts have been properly developed.  


I.  Historical Review

The report of the veteran's May 1988 physical examination for 
service entrance notes that she was right-handed.  An October 
3, 1991 naval orthopedic evaluation states that the veteran 
exhibited findings consistent with a right shoulder 
glenohumeral abnormality and left shoulder impingement 
syndrome.  An October 21, 1991 naval orthopedic evaluation 
relates that a contemporaneous magnetic resonance imaging 
study of the right shoulder revealed findings consistent with 
an anterior glenoid tear.  A December 1991 naval treatment 
record reflects that the veteran underwent right shoulder 
arthroscopic debridement of a superior and anterior labral 
tear in November 1991.  Naval clinical documentation conveys 
that the veteran was underwent a left shoulder inferior 
capsular shift in June 1992 and a right shoulder inferior 
capsular shift in October 1992.  A March 1993 naval medical 
evaluation board report indicates that the veteran exhibited 
well-healed post-operative scars and a bilateral range of 
motion of the shoulders of forward flexion to 175 degrees, 
abduction to 175 degrees, external rotation to 45 degrees, 
and internal rotation "to T8."  A May 1993 naval physical 
evaluation board report concluded that the veteran's 
post-operative shoulder disabilities rendered her unfit for 
continued active naval service.  

The report of the January 1994 VA examination for 
compensation purposes relates that the veteran complained of 
bilateral shoulder pain.  On examination, she exhibited 
well-healed surgical scars and a range of motion of the 
shoulders of elevation and abduction to 180 degrees, 
bilaterally, and internal and external rotation to 75 degrees 
with tenderness on the right and to 80 degrees on the left.  
Contemporaneous X-ray studies of the shoulders were 
"normal."  

In June 1994, the RO established service connection for both 
post-operative right (major) shoulder multi-directional 
instability with anterior glenoid and labral tear repair 
residuals and inferior capsular shift residuals and 
post-operative left (minor) shoulder multi-directional 
instability with inferior capsular shift residuals and 
assigned noncompensable evaluations for those disabilities.  
In December 1997, the RO recharacterized the veteran's 
post-operative right (major) shoulder disability as right 
shoulder adhesive capsulitis evaluated as 10 percent 
disabling and her left shoulder disability as left (minor) 
shoulder adhesive capsulitis evaluated as 10 percent 
disabling.  

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The rating schedule 
does not specifically address adhesive capsulitis.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1998).  The Board finds that the veteran's service-connected 
adhesive capsulitis is most closely analogous to degenerative 
arthritis as both disorders are productive of similar joint 
impairment which is principally manifested by joint 
degeneration and associated painful motion.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
These 10 percent evaluations are combined and not added.  38 
C.F.R. Part 4, Diagnostic Code 5003 (1998).  A 20 percent 
disability evaluation is warranted for limitation of motion 
of either arm when motion is possible to the shoulder level 
and/or motion of the minor arm is limited to a point midway 
between the side and shoulder level.  38 C.F.R. Part 4, 
Diagnostic Code 5201 (1998).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.45 (1998) address factors for 
consideration while evaluating joint injuries.  That 
regulation, in pertinent part, directs that:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  
  (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  
  (b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  
  (c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).  
  (d)  Excess fatigability.  
  (e)  Incoordination, impaired ability 
to execute skilled movements smoothly.  
  (f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  ...  

The provisions of 38 C.F.R. § 4.59 (1998) further clarify 
that:  

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  

Clinical documentation from James J. Trahan, M.D., dated 
between March and May 1995 reflects that the veteran was seen 
for multiple joint pain which affected the shoulders.  A 
March 1995 treatment entry notes that the veteran complained 
of "achy joints (jaw, shoulder, wrist)."  An impression of 
arthralgia was advanced.  An April 1995 treatment entry notes 
that the veteran complained that her "body hurts all over in 
joints."  

At the November 1996 hearing before the undersigned Member of 
the Board, the veteran testified that she could move her 
hands fully above her head when her hands were empty.  While 
holding items, she could move her shoulders only in a 
restricted manner.  Such movements were accompanied by 
popping and grinding sounds emanating from her shoulder 
joints.  She stated that she experienced bilateral shoulder 
pain while holding her child.  The veteran clarified that her 
bilateral shoulder pain was occasionally so severe as to 
cause her to cry and to spend the day in a chair.  She 
believed that a 20 percent evaluation should be assigned for 
each shoulder.  

At a September 1997 VA examination for compensation purposes, 
the veteran complained of bilateral shoulder pain during the 
night and upon waking and occasional left shoulder pain 
associated with movement of the joint.  Her nocturnal pain 
occasionally interrupted her sleep.  She clarified that her 
prescribed Ansaid had decreased her bilateral shoulder pain.  
The veteran reported that she could lift only five pounds 
with her shoulders and was able to lift other objects by 
using her elbows and keeping her arms close to her upper 
body.  The VA examiner observed that the veteran walked into 
his office carrying some books and notes weighing 
approximately twenty pounds.  She carried the items using her 
elbows and wrists.  On examination, the veteran exhibited 
post-operative scars and a bilateral range of motion of the 
shoulders of forward elevation and abduction to 180 degrees; 
external rotation to 90 degrees; and internal rotation to 20 
degrees.  The examiner commented that internal rotation of 
the shoulders was limited by "extreme pain" on both active 
and passive motion.  The veteran was diagnosed with adhesive 
capsulitis of the shoulders.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's post-operative right shoulder and left shoulder 
disabilities have been shown to be principally manifested by 
restricted internal rotation of the joints due to "extreme" 
pain and an inability to effectively carry items using her 
shoulders.  At the most recent VA examination of record, the 
veteran was found to be able to raise both of her arms to 180 
degrees in forward elevation (flexion) and abduction.  Her 
post-operative scars were noted to be essentially 
asymptomatic.  The VA examiner did not identify any pain or 
objective indicia thereof associated with movement of the 
veteran's arms above shoulder level.  Such clinical findings 
do not merit a compensable evaluation for either the major or 
the minor shoulder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  

In reviewing the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998), the Board notes that the veteran has 
not been shown to exhibit functional impairment of the 
shoulders which effectively prevents her from raising her 
arms above shoulder level and thus meriting assignment of 
evaluations in excess of 10 percent under 38 C.F.R. 4.71a, 
Diagnostic Codes 5003, 5201 (1998).  The veteran has reported 
an inability to lift items over her head and to carry items 
weighing in excess of five pounds using her shoulders alone 
and exhibited significant pain on internal rotation of the 
shoulders.  When the statements are accepted as true, there 
remains no basis to award an evaluation in excess of 10 
percent.  The critical element in the evaluation of the 
shoulder relates to functional use at shoulder level.  Her 
statements tend to establish that she retains good functional 
use above shoulder level.

The veteran has not exhibited or reported either excess 
fatigability or incoordination of the shoulders.  Although 
her statements tend to establish that there is weakness, such 
weakness does not limit functional use to shoulder level or 
below.  There is evidence of pain and pain limits functional 
use.  It appears that the VA examination report was 
consistent with her testimony.  The combined evidence 
establishes that she retains functional use above shoulder 
level.  The Board notes that the veteran is currently in 
receipt of a 10 percent evaluation for each shoulder.  Such 
evaluations are the minimum to be assigned under the 
provisions of 38 C.F.R. 4.71a, Diagnostic Code 5003 (1998) 
where there is actual limitation of motion which does not 
meet the schedular criteria for a compensable evaluation 
under the diagnostic code applicable to limitation of motion 
of the affected joint.  The 10 percent evaluations are 
consistent with the intention manifested in 38 C.F.R. § 4.59 
(1998) to recognize actually painful joints as being entitled 
to at least the minimum compensable evaluation for the joint.  
The record tends to establish that there may be periodic 
exacerbation or flare-ups.  However, the degree of disability 
specified is adequate to contemplate her frequency of 
exacerbation.  38 C.F.R. § 4.1 (1998).

While the veteran is clearly competent to report that her 
service-connected shoulder symptomatology has increased in 
severity, the Board finds that the clinical documentation of 
record is more probative as to the veteran's current right 
shoulder and left shoulder disability pictures.  That 
evidence does not establish either actual or functional 
limitation of motion of either upper extremity to shoulder 
level.  However, it must be recognized that the appeal 
started when the RO assigned noncompensable evaluations for 
the joints.  That determination was unsupportable and 
corrected by the RO.  To that extent, her assertion that she 
was more severely disabled than that recognized by a 
noncompensable evaluation was correct.  However, her 
statements and the clinical findings establish that the 
functional impairment is consistent with a 10 percent 
evaluation and no more. 

Accordingly, the Board concludes that the current 10 percent 
evaluations adequately reflect the veteran's 
service-connected right shoulder and left shoulder 
impairment.  38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a and Diagnostic Codes 5010, 5201 (1998).  


ORDER

An increased evaluation for right (major) shoulder adhesive 
capsulitis is denied.  An increased evaluation for left 
(minor) shoulder adhesive capsulitis is denied.  



REMAND

The veteran asserts on appeal that service connection is 
warranted for a chronic left wrist disorder as she initially 
experienced wrist complaints during active service.  In 
reviewing the record, the Board observes that the veteran's 
service medical records show that she complained of multiple 
joint arthralgia which affected her wrists in March and May 
1993.  Treating military medical personnel were unable to 
determine the etiology of the veteran's arthralgia.  Clinical 
documentation from Dr. Trahan dated between March and May 
1995 reflects that the veteran was seen for joint pain.  A 
March 1995 physical evaluation states that the veteran 
complained of "achy joints" including the wrist.  The 
physician advanced an impression of "arthritis wrist."  It 
is unclear whether the arthritis involved the right or the 
left wrist.  Subsequent clinical documentation from Dr. 
Trahan notes diagnostic impressions of arthralgia without 
further mention of arthritis.  

At the hearing before the undersigned Member of the Board, 
the veteran expressly denied having sustained an inservice 
left wrist injury.  The report of the September 1997 VA 
examination for compensation purposes conveys that the 
veteran complained of a history of occasional mild left wrist 
pain which was sometimes precipitated by her left shoulder 
pain.  She denied any current left wrist pain.  On 
examination, the veteran exhibited "normal left wrist 
movements."  An impression of "sprain, left wrist" was 
advanced.  The examiner expressed no opinion as to the 
etiology of the diagnosed left wrist sprain and its 
relationship, if any, to her inservice wrist arthralgia.  

The Board finds that an additional VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad 
enough to accurately determine the 
current nature and severity of her 
alleged chronic left wrist disorder.  All 
indicated tests and studies, including 
X-ray studies of the left wrist, should 
be accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
all identified chronic left wrist 
disabilities and their relationship, if 
any, to the veteran's inservice 
complaints of arthralgia and her 
service-connected shoulder disabilities.  
The physician should expressly state 
whether the veteran has arthritis of the 
left wrist.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, her original 
claim for service connection will be 
decided upon the evidence of record.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 and West Supp. 1998), a decision of the Board granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).  
- 15 -
